Detailed Action
1. 	This Action is in response to Applicant's patent application filed on December 17, 2020. Claims 1-19 are currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted within this application (has/have) been considered by the Examiner and made of record in the application file.
Examiner’s Amendment
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Elizabeth Iglesias on May 2, 2022.

5. 	The application has been amended as follows:
In The Claim(s)
7.	(Currently Amended)	The method according to claim 6, wherein the 16 lower-order bits of the TAC in the identity of the tracking area served by the second access device are the same as a TAC in an identity of a tracking area served by the first access device. 
19.	(Currently Amended)	A system, comprising: 	a network device; 	a first access device in a first network; and 	a second access device in a second network, wherein the first network is a 4th generation (4G) network, and the second network is a 5th generation (5G) network; 	wherein the first access device is configured to send a handover requirement to the network device, wherein the handover requirement carries an identifier of the second access device or an identity of a tracking area served by the second access device;	wherein the network device is configured to: 		receive the handover requirement from the first access device; 		determine, based on the identifier of the second access device or the identity of the tracking area served by the second access device, that the second access device is not managed by the network device; obtain address information of a target mobility management network element in the second network based on the identifier of the second access device or the identity of the tracking area served by the second access device, and relocate to the target mobility management network element based on the address information of the target mobility management network element; and		send a handover command to the first access device, wherein the handover command instructs the first access device to hand over a terminal to the second access device	
20.	(New) The system according to claim 19, wherein the network device being configured to obtain the address information of the target mobility management network element in the second network based on the identifier of the second access device or the identity of the tracking area served by the second access device comprises the network device being configured to:	construct a second fully qualified domain name based on the identity of the tracking area served by the second access device, wherein the second fully qualified domain name comprises the identity of the tracking area served by the second access device;	send the second fully qualified domain name to a domain name system (DNS) server, wherein the second fully qualified domain name is used to determine address information of one or more candidate mobility management network elements in the 5G network;	receive the address information of the one or more candidate mobility management network elements in the 5G network from the DNS server; and	select the address information of the target mobility management network element in the 5G network from the address information of the one or more candidate mobility management network elements.
Allowable Subject Matter
6.	Claims 1-19 are allowed.

7.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-19, the prior art of record of WIFVESSON; Monica et al. discloses at paragraph 41; a method in connection with handover of a user equipment from a source wireless communication system to a target wireless communication system. The method comprises deriving a first 4G-master key based on a 5G key available at a core network of a source 5G wireless communication system and a 5G-freshness parameter.
The prior art of record, however, failed to disclose or suggest each and every limitation recited in claims 1-19 of the claimed invention when considered as a whole. And further in view of the following limitation(s) when considered as a whole in the claimed invention: 
“determining, by the network device based on the identifier of the second access device or the identity of the tracking area served by the second access device, that the second access device is not managed by the network device;
obtaining, by the network device, address information of a target mobility
management network element in the second network based on the identifier of the second access device or the identity of the tracking area served by the second access device, and
relocating to the target mobility management network element based on the address information of the target mobility management network element.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
8.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Decarreau; Guillaume et al. (US 20200413306 A1) discloses at paragraph 54; ethod comprising executing a handover procedure for changing a communication connection from a source cell currently serving the communication element or function to a target cell; determining beam information indicating a communication beam of the source cell serving the communication element.
	RAMLE; Peter et al. (US 20200112898 A1) discloses at paragraph 18; a method performed by an AMF for handling handover.
9.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
May 4, 2022